           Case 3:21-cv-00141-MMD-WGC Document 3 Filed 03/31/21 Page 1 of 3




1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                 ***
5
      RONALD EUGENE ALLEN, JR.,                        Case No. 3:21-cv-00141-MMD-WGC
6
                                        Petitioner,                    ORDER
7            v.
8
      WILLIAM GITTERE, et al.,
9
                                    Respondents.
10

11

12          This action began with a petition for a writ of habeas corpus, pursuant to 28 U.S.C.
13   § 2254, filed by Petitioner by Ronald Eugene Allen, Jr., an individual incarcerated at
14   Nevada’s Ely State Prison. On March 29, 2021, Allen filed an application to proceed in
15   forma pauperis (ECF No. 1), along with his habeas petition (ECF No. 1-1), and a motion
16   for appointment of counsel (ECF No. 1-2).
17          The application to proceed in forma pauperis is incomplete in that it does not
18   include a completed financial certificate. See LSR 1-2. The Court will deny the application
19   to proceed in forma pauperis on that ground but will not require Allen to pay the filing fee,
20   or file a new in forma pauperis application, until after counsel appears for him.
21          State prisoners applying for habeas corpus relief are not entitled to appointed
22   counsel unless the circumstances indicate that appointed counsel is necessary to prevent
23   due process violations. See Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing
24   Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam)). The Court may, however,
25   appoint counsel at any stage of the proceedings if the interests of justice so require. See
26   18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801
27   F.2d at 1196. Allen’s petition indicates that he is serving a sentence of life in prison with
28   the possibility of parole after ten years, and it appears that the petition raises issues that
           Case 3:21-cv-00141-MMD-WGC Document 3 Filed 03/31/21 Page 2 of 3




1    may be relatively complex, such that Allen will not be able to adequately litigate this action

2    without counsel. The Court therefore finds that appointment of counsel is in the interests

3    of justice. The Court will grant Allen’s motion for appointment of counsel and will appoint

4    the Federal Public Defender for the District of Nevada (“FPD”) to represent him.

5           The Court has examined Allen’s petition pursuant to Rule 4 of the Rules Governing

6    Section 2254 Cases in the United States District Courts and determines that it merits

7    service upon Respondents. The Court will order the petition served upon Respondents,

8    and will direct Respondents to appear, but will not require any further action on the part

9    of the Respondents at this time.

10          It is therefore ordered that Petitioner’s Application to Proceed in Forma Pauperis

11   (ECF No. 1) is denied.

12          It is further ordered that the Clerk of Court is directed to separately file the Petition

13   for Writ of Habeas Corpus (ECF No. 1-1), and the Motion for Appointment of Counsel

14   (ECF No. 1-2).

15          It is further ordered that Petitioner’s Motion for Appointment of Counsel (ECF No.

16   1-2) is granted. The Federal Public Defender for the District of Nevada is appointed to

17   represent Petitioner. If the FPD is unable to represent Petitioner, because of a conflict of

18   interest or for any other reason, alternate counsel will be appointed. In either case,

19   counsel will represent the Petitioner in all federal court proceedings relating to this matter,

20   unless allowed to withdraw.

21          It is further ordered that the Clerk of Court is directed to electronically serve upon

22   the FPD a copy of this order, together with a copy of the Petition for Writ of Habeas Corpus

23   (ECF No. 1-1).

24          It is further ordered that the FPD will have 30 days from the date of this order to

25   file a notice of appearance, or to indicate to the Court its inability to represent the

26   Petitioner in this case.

27   ///

28
                                                    2
           Case 3:21-cv-00141-MMD-WGC Document 3 Filed 03/31/21 Page 3 of 3




1           It is further ordered that the requirement that Petitioner pay the filing fee for this

2    action or file a new application to proceed in forma pauperis is suspended. The Court will

3    set a deadline for payment of the filing fee or filing of a new application to proceed in

4    forma pauperis after counsel appears for Petitioner.

5           It is further ordered that the Clerk of Court is directed to add Aaron Ford, Attorney

6    General of the State of Nevada, as counsel for Respondents, and to provide Respondents

7    an electronic copy of all items previously filed in this case by regenerating the Notice of

8    Electronic Filing to the office of the Attorney General only.

9           It is further ordered that the Clerk of Court is directed to electronically serve upon

10   Respondents a copy of the Petition for Writ of Habeas Corpus (ECF No. 1-1) and a copy

11   of this order.

12          It is further ordered that Respondents will have 30 days from the date of this order

13   to appear in this action. Respondents will not be required to respond to the habeas petition

14   at this time.

15          DATED THIS 31st Day of March 2021.

16

17
                                                MIRANDA M. DU
18                                              CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
                                                  3
